        Case 1:21-cv-00040-CJN Document 22-1 Filed 03/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                                        )
US DOMINION, INC., DOMINION VOTING                      )
SYSTEMS, INC., and DOMINION VOTING                      )
SYSTEMS CORPORATION,                                    )
                                                             Civil Action No. 1:21-cv-00040-CJN
       Plaintiffs,                                      )
                                                        )
               v.                                       )
SIDNEY POWELL, SIDNEY POWELL, P.C., and                 )
DEFENDING THE REPUBLIC, INC.,                           )
                                                        )
       Defendants.                                      )
                                                        )

                                         [Proposed] Order

       On considering the defendants’ motion to dismiss (ECF #___) and the plaintiffs’ opposition

thereto and defendants’ reply in support thereof, and the entire record herein, the Court holds that

defendants’ motion is well taken. For the foregoing reasons, it is hereby

       ORDERED that defendants’ motion to dismiss (ECF #__) is GRANTED;

       SO ORDERED.

Dated: ______________________, 2021


                                              UNITED STATES DISTRICT JUDGE
